CaSe: lilS-CV-00354-TSB DOC #Z 15-4 Filed: 10/18/18 Page: l Of l PAGE|D #Z 263

Golden Rulea

A UnitcdHea!thcare Company

.ruly 24, 2017

.IEFFREY 'l`. KENNEY

LAW FIRM OF DRODER & MlLLER
l25 WEST CENTRAL PARKWAY
CINCYNNATI Ol-I 452()2

lnsured Name: Richard Bethel Jr.

Patient Name: Martha Bethel

Date ofBirth: June 24, 1957

ldentification Nnrnber: 094-03 8-242

Denial Reason(s): Misrepresentation ot`l\/laterial F act and Preexisting Condition
Contract Provision(s): l\/lisstatement in Application and Preexisting Condition

Dear Mr. Kenney:

We have received notice from l\/Iedworl\', the independent review entity, apprising us of the
results

After careful consideration of all relevant medical infonnation, appropriate practice guidelines,
applicable criteria, standard and interpretative guidelines1 and the terms of the plan, Medworl<,
concurs With the original decision to rescind Mrs. Bethel’s coverage with Goiden Rule.

Please refer to the attached document for a case summary of this revievv.

The External Review process is now complete This determination is binding except to the
extent that other remedies such as judicial review may be available under State or Federal law.

lf you have any questions regarding this matter, please contact me at (800) 23 2-5432,
Extension 55258.

Sincerely,

<:_-..-.»»-;¢';gs,.a.as;,_.,. ;,a _.<z
Robbin Ecl<ci
Senior Appeal Represcntative

Enclosures--Copy ol" [\/ledwork independent review

l ExBHllT

Gn|den Hu|e lnsurance Cnrnpan\/
712 E|evsnth Street
Lawrencevii|e, |l|`mois 62439
(BDU} 657-8205

munn m\m}mrm opm

 

